In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
HUEST SWILLEY,           *                         No. 15-1193V
                         *                         Special Master Christian J. Moran
             Petitioner, *
                         *
v.                       *
                         *                         Filed: July 13, 2016
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                         Stipulation; influenza (“flu”) vaccine;
                         *                         Guillain-Barré Syndrome (“GBS”).
             Respondent. *
*********************

Diana S. Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner;
Douglas Ross, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On July 13, 2016, the parties filed a joint stipulation concerning the petition
for compensation filed by Huest Swilley on October 14, 2015. In his petition,
petitioner alleged that the influenza (‘flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which Huest Swilley
received on or about October 21, 2013, caused him to develop Guillain-Barré
Syndrome (“GBS”), with residual effects lasting more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition.

      Respondent denies that the flu vaccine caused petitioner to suffer GBS, or
any other injury, or his current condition.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $85,000.00 in the form of a check payable to
       petitioner, Huest Swilley. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-1193V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                 )
H UE T       W ILLEY .                           )
                                                 )
                 Petitioner.                     )
                                                 )        o. I 5- l I 93V
        V.                                       )       Special M a ter Moran
                                                 )       EC F
  ECRETA RY OF HEA LTH A            D            )
I IUM AN SERVICES.                               )
                                                 )
                 Respondent.                     )



                                             STIPULATION

        The parti es hereby stipulate to the following matters:

         I . Huest Swill ey. petitioner. fil ed a petiti on fo r vacc ine compensation under the Nati onal

V accine Injury Compensatio n Program. 42 U.S.C. §§ 300aa- I 0 to -34 (the ··vaccine Program··).

T he petition seeks compensation for injuri es allegedly related to petitioner' s receipt o f an

influenza ("" flu··) vaccine. w hich vacc ine is contained in the Vacc ine Injury T able (the ·Table··).

42 C .F.R. § I 00 .3 (a) .

         2. Petiti oner rece ived the flu immuni zation on Octo ber 2 1. 201 3.

         3. T he vacc ination was administered w ithin the United States.

         4. Petitio ner alleges that he suffered injuri es. including G uillain - Barre synd rome

(""GBS""). as a result o f receiving the flu vaccine. and that he experi enced the residual effects o r

these inj uries fo r more than six months.

         5. Pet itioner represents that there has been no prior award or settlement o f a civ il action

for damages on his behalf as a result o f his conditi on.

         6. Respondent denies that the flu vaccine caused petiti oner to suffer G BS. or any other
injury. or his current conditio n.

        7. M aintaining their above-stated positions. the parti es nevertheless no\\ agree that the

issues between them shall be settled and that a decision should be entered awardin g the

compensation described in paragraph 8 o f this Stipu latio n.

        8. As soon as practi cab le after an entry o f judgment refl ecting a dec ision consistent w ith

the term s o f thi s Stipulation. and after petitioner has fil ed an election to rece ive compensation

pursuant to 42 U.S.C. § 300aa-2 I (a)( I ). the Secretary of I lea Ith and I luman Serv ices w ill issue

the following vacc ine compensation pay ment :

        A lump sum o f $85.000.00 in the form o f a check payable to petitioner. T his
        amo unt represents compensation for al l damages that would be availabl e under 42
        U.S.C. § 300aa- l 5(a).

        9. As soon as practicable after the entry o f jud gment on entitlement in thi s case. and after

petitioner has fi led both a proper and timely election to rece ive compensation pursuant to

42 U.S.C. § 300aa-2 l (a)( I ). and an applicati on. the parti es w ill submit to further proceed in gs

before the special master to award reasonable atto rneys· fees and costs incurred in proceed ing

upon thi s petiti on.

         I 0. Petitioner and hi s atto rney represent that compensation to be prov ided pursuant to

thi s Sti pul ation is not for any items or services for w hich the Program is not primaril y liable

under 42 U.S.C. § 300aa- l 5(g), to the extent that payment has been made o r can reasonabl y be

ex pected to be made under any State compensati on programs. insurance po licies. Federa l or

State hea lth benefits programs (other than T itle X I X o f the Social Security Act (42 U.S.C.

§ 1396 et seq.)). or by entities that prov ide health services o n a pre-paid basis.




                                                     2
        I I . Payment made pursuant to paragraph 8 o f this tipul ati on and any amounts awarded

pursuant to paragraph 9 o f thi s Stipulation will be made in accordance " ith 42 U . .C. § 300aa-

l 5( i). subject to the ava ilability of sufficient statutory funds.

        12. The parti es and their attorn eys further agree and stipu late that. except for any award

for attorneys· fees and litigation costs. and past unreimbursed expenses. the money provided

pursuant to thi s Stipul ation w ill be u ed solely for the benefit of petitioner as contemplated by a

strict construction o f 42 U.S.C. § 300aa-l 5(a) and (d). and subject to the conditions o f 42 U.S.C.

§ 300aa- l 5(g) and (h).

        13. In return for the pay ments described in paragraphs 8 and 9. petitioner. in hi s

indi vidual capac ity. and on behalf o f his heirs. executors. administrators. successors or ass igns.

does forever irrevocabl y and unconditionally release. acquit and di scharge the United      tales and

the Secretary o f Health and Hum an Services from any and all acti ons or causes of action

( includin g agreements. judgments. claim s. damages. loss o f services. ex penses and all demands

o f whatever k ind or nature) that have been brought, could have been brought. or could be timely

brought in the Court o f Federal Claim s. under the National Vaccine Injury Compensation

Program . 42 U.S.C. § 300aa-I 0 et seq .. on account o f. or in any way gro' ' ing out of. any and all

known or unknown. suspected or unsuspected persona l injuries to or death o f petit ioner resultin g

from, or all eged to have resulted from. the nu vaccination admini stered on October 2 1. 20 13. as

alleged by petitioner in a petition for vacc ine com pensat ion filed on or about October 14. 20 15.

in the United States Court o f Federal C laim s as petition      o. 15- l 193V.

         14. I f petitioner should die prior to entry o fjud gment. thi s agreement shall be voidable

upon proper notice to the Court on behaI f of either or both o f th e parti es.




                                                      3
        15. I f the special master fail s to issue a decision in complete con form ity w ith the terms

o f thi s Stipulati on or if the Court o f Federal C laim s fail s to enter judgment in con lonn ity '' ith a

dec ision that is in compl ete conformity with the terms o f thi s Sti pu lation. then the parti es·

senlement and this Stipulati on shall be voidable at the sole di scretion o f either part y.

         16. T hi Stipulati on ex presses a full and complete negotiated sett lement of l iability and

damages claimed under the         ational Childhood Vaccine Injury Act of 1986. as amended. except

as otherw ise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thin g other than is here in expressly stated

and clearl y agreed to. The parti es furth er agree and understand that the av.a rd described in thi s

Sti pulati on may reflect a compromi se of the parti es · respecti ve positions as to liabi l ity and/or

amount o f damages, and furth er. th at a change in the nature o f the inj ury or condition or in the

items o f compensati on sought. is not grounds to mod i fy or rev ise th is agree ment.

         17. T hi s Stipulation shall not be construed as an ad mi sion by the United States or the

Secretary of H ea lth and Human Service that the Ou vaccine caused petitioner to suffer GBS. or

any oth er injury. or his current conditi on.

         18. A ll rights and obli gations o f petitioner hereunder shall apply equa ll y to peti tioner"s

heirs. executors. admini trators. successors, and/or assigns.

                                         E D OF STIPU LATIO

I
I
I
I
I
I
I
I
I
I


                                                       4
Rcspl!c tfull y submitted ,

PETITIONER:




ATTORNEY OF RECORD FOR                                      AUTHORIZED REPRESENTATIVE
    '101'\ER:                                               0 ;THE ATTORNEY GENERAL:




                                                                   ARINE E. REEVES
  agh o Christopher & Toa le, PJ\                           Acting Deputy Dirnt.:tor
1605 .\1ain Street, S uitt: 7 10                            Torts Branch, C ivil Division
Sarasota. FL 34236                                          U.S. Department of Justi ce
                                                            P.O. Box 146
                                                            Benjamin Franklin Station
                                                            Washington, DC 20044-0146


AlJTIIOlUZED REPR ESENTATIVE                                ATTORNEY OF RECORO FOR
OFTII E SEn~· , ~y OF llEALTll                              RESJ>O DENT:
        f
AND UMAN SER I CES:




                                                            £~/2-
    I       ,/"I
              } I.(/          -    < --
N,\R~YA~./N~-1R, \10               _, ..
/\clin g Direc tor, Di vis ion o f Inj ury C o mpensation   Trial Atto rn ey
    Program::.                                              Torts Omnch, Civil Division
Hellltl11.:are System s Bureau                              LJ.S. De partm ent of Justice
Health Resources and Services Administrntiu n               P.O. Box 146
U .S. Depllrtrne nt o f Health a nd Human Services          Bt:njarnin Fmnk lin Station
5600 Fishe rs Lane                                          Washington, DC 20044-0 146
Parklawn Building, Ma il Stop 08N 146B                      Tel: (202) 6 I 6 -3667
Rock \ ilk, MD 20857


Dated:      ~-%-    _[} /~{b

                                                       5